Citation Nr: 1732617	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence (NME) was received in order to reopen a claim of entitlement to service connection for left ear hearing loss, and, if so, whether service connection is warranted. 

2.  Whether NME was received in order to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to July 1, 2016 and as 50 percent disabling from July 1, 2016.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to April 1969, including boots-on-the-ground service in Vietnam.  Among other decorations, the Veteran earned a Purple Heart, Combat Infantryman Badge, and a Bronze Star Medal with Valor Device.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and Montgomery, Alabama. 

In January 2007, the Huntington RO issued a rating decision which, in pertinent part: (1) granted service connection for PTSD with an evaluation of 30 percent, effective March 13, 2006; (2) denied service connection for left ear hearing loss; and (3) denied service connection for tinnitus.  The Veteran did not timely appeal these issues and the rating decision became administratively final.  However, in June 2009, the Veteran: (1) requested reopening of his left ear hearing loss and tinnitus claims; (2) filed an increased rating claim for his service-connected PTSD; and (3) filed a new claim for entitlement to service connection for type II diabetes mellitus and bilateral neuropathy of the legs and feet.  See June 2009 Statement.

In January 2010, the Montgomery RO issued a rating decision which: (1) denied reopening of the left ear hearing loss and tinnitus claims; (2) denied service connection for right ear hearing loss; (3) denied service connection for type II diabetes mellitus; (4) denied service connection for peripheral neuropathy of the lower extremities; and (5) continued the evaluation of PTSD at 30 percent disabling.  The Veteran timely appealed these issues to the Board.  See August 2010 Notice of Disagreement; January 2012 Statement of the Case; January 2012 VA Form 9; October 2016 VA Form 8.

In the January 2012 VA Form 9, the Veteran elected a Travel Board hearing; however, the Veteran withdrew that request in a September 2014 Correspondence.  As such, no hearing was held.  

In August 2016, the Montgomery RO issued a rating decision which increased the evaluation of PTSD to 50 percent disabling, effective July 1, 2016.  Because this is not a complete grant of the benefit sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 36, 39 (1993).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The issue of entitlement to service connection for left ear hearing loss was denied in a January 2007 rating decision that was not appealed and became administratively final.

2.  The issue of entitlement to service connection for tinnitus was denied in a January 2007 rating decision that was not appealed and became administratively final.

3.  Evidence received since the January 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for entitlement to service connection for left ear hearing loss and tinnitus. 

4.  The evidence currently of record does not indicate that the Veteran has or has ever had a diagnosis of type II diabetes mellitus.  

5.  The evidence currently of record does not indicate that the Veteran has or has ever had a diagnosis of peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  As NME has been received since the issuance of the final January 2007 decision, the criteria for reopening the claim for entitlement to service connection for left ear hearing loss have been met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  As NME has been received since the issuance of the final January 2007 decision, the criteria for reopening the claim for entitlement to service connection for tinnitus have been met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and regulations

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be presumed to have been incurred during active military service if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year of separation from active duty, even if there is no evidence of the disease during active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus has been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.

Additionally, VA law and regulations provide that if a veteran was exposed to an herbicide agent during active duty service, certain diseases, to include prostate cancer, shall be service connected if certain requirements are met, even though there is no record of such disease during service, provided further that the rebuttable presumptions are also satisfied.  38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

New and material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a) , 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Factual background and analysis

Hearing loss and tinnitus

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for tinnitus were denied in a January 2007 rating decision that was not appealed and became administratively final.  The crux of these denials was whether the Veteran's left ear hearing loss and tinnitus were at least as likely as not (50 percent probability or greater) caused or aggravated by his service (nexus).  

The Veteran submitted an October 2009 audiological examination report from a private audiologist.  The audiologist wrote that the Veteran's "hearing loss and ringing left ear tinnitus were likely initiated in military service and possibly aggravated by work noise later."  This private opinion is new (was not available at the time of the January 2007 rating decision), material (relates to nexus, an unestablished fact necessary to substantiate the claims), and raises a reasonable possibility of substantiating the claims (as they turn on nexus).  As such, this NME warrants reopening of the claims for entitlement to service connection for left ear hearing loss and tinnitus.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  The Board must now determine whether service connection for either is warranted; however, for the reasons discussed below in the remand body, the Board has determined that further development of both issues is required.  

Diabetes mellitus and peripheral neuropathy

The Board finds that the criteria for entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Specifically, the evidence currently of record does not indicate that the Veteran has or has ever had a diagnosis of type II diabetes mellitus.  At most, the evidence currently of record indicates that the Veteran was a borderline diabetic, with the condition controlled by diet.  See July 2009 Statement; October 2009 VA examination of the peripheral nerves; August 2010 Notice of Disagreement.  There can be no valid claim in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the Veteran has not yet proven a current disability of type II diabetes mellitus, service connection is not warranted on any basis.    

The Board finds that the criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  Specifically, the evidence currently of record does not indicate that the Veteran has or has ever had a diagnosis of peripheral neuropathy of the lower extremities.  At most, the evidence currently of record indicates that the Veteran had: (1) diminished sensation in his lower extremities due to his service-connected, bilateral shrapnel wounds; and (2) radicular pain in his lower extremities due to his non-service-connected degenerative joint disease of the lumbar spine.  See October 2009 VA examination of the peripheral nerves.  The Board notes that diminished sensation in the lower extremities was already contemplated as a symptom of the Veteran's service-connected shrapnel wounds to the bilateral thighs.  See January 2007 Rating Decision.  The Board further notes that radiculopathy is not etiologically equivalent to peripheral neuropathy, as radiculopathy affects the spinal nerve root (part of the central nervous system) and peripheral neuropathy affects the peripheral nerves (part of the peripheral nervous system).  The Board encourages the AOJ to clarify whether the Veteran intended to submit a claim for entitlement to service connection for radiculopathy of the lower extremities and, if so, to adjudicate this issue in the first instance accordingly.  In the meantime, there can be no valid claim in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the Veteran has not yet proven a current disability of peripheral neuropathy of the lower extremities, service connection is not warranted on any basis. 

The Board acknowledges the Veteran's general contentions that he has diagnoses of type II diabetes mellitus and peripheral neuropathy of the lower extremities, but finds that he lacks the medical background to competently self-diagnose these conditions, as they are not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As the current record lacks these diagnoses from a competent medical professional, the claims must be denied. 


ORDER

The claim for entitlement to service connection for left ear hearing loss is reopened and to this extent only, the claim is granted.

The claim for entitlement to service connection for tinnitus is reopened and to this extent only, the claim is granted. 

The claim for entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure, is denied.

The claim for entitlement to service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

Further development is required regarding the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  First, the November 2006 and December 2009 VA audiological examiners reference a 1973 audiological examination conducted by the TVA for pre-employment purposes, a record which the Veteran seems to have brought with him to the November 2006 examination.  The November 2006 examiner noted that the 1973 findings indicated normal hearing bilaterally.  Both examiners incorporated this 1973 examination into the rationales for their nexus opinions.  However, the Board notes that the 1973 examination is absent from the claims file.  Without this record available, the Board is unable to verify that the examiners' statements and rationale are consistent with the report's findings.  Second, as previously discussed in the reopening section, the Board found the October 2009 audiological examination report from a private audiologist to be NME.  As such, further development is required.  

Further development is also required regarding the issue of entitlement to an increased rating for PTSD, currently evaluated at 50 percent disabling.  In an October 2010 Statement, the Veteran identified mental health treatment at a VA clinic in Sheffield, Alabama.  In a February 2011 Statement, the Veteran requested that VA seek medical records from the "Shoals Clinic" to support his PTSD claim.  The evidence currently of record shows that the AOJ only sought medical records from Birmingham VAMC and private providers.  These records largely regarded cardiac, not mental health, treatment.  However, there are no records from the Shoals Area Community-Based Outpatient Clinic (CBOC) in the current claims file and no indication that the AOJ ever sought them.  The Board notes that the Shoals Area CBOC is located in Sheffield, Alabama.  Because VA has a duty to assist the Veteran obtain these records and because they are material to the outcome of this issue, further development is required.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran intended to submit a claim for entitlement to service connection for radiculopathy of the lower extremities (apart from his claim for entitlement to service connection for peripheral neuropathy of the lower extremities) and, if so, adjudicate this issue in the first instance accordingly. 

2.  Seek the Veteran's mental health treatment records form the Shoals CBOC in Sheffield, Alabama.

If new mental health treatment records are associated with the claims file, then obtain an addendum opinion from an appropriate medical professional regarding the current nature and severity of the Veteran's mental health symptoms throughout the appeal period.  

If the nature and severity of the Veteran's symptoms have fluctuated throughout the appeal period, then the appropriate medical professional must identify any beginning and end dates of such fluctuation.  

The Board defers to the discretion of the appropriate medical professional in determining whether another in-person examination of the Veteran is required to render the requested opinion.  

3.  Seek the 1973 audiological examination conducted by the TVA for pre-employment purposes and associate it with the claims file.

4.  Following the completion of directive 3, obtain an addendum opinion from an appropriate medical professional regarding whether the Veteran's bilateral hearing loss and tinnitus were at least as likely as not (50 percent probability or greater) caused or aggravated by his service (nexus).

The rationale must be detailed and include discussion of the October 2009 audiological examination report from a private audiologist, which stated that the Veteran's "hearing loss and ringing left ear tinnitus were likely initiated in military service and possibly aggravated by work noise later."

The Board also notes that this Veteran is a combat Veteran, meaning the AOJ shall accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in such service, satisfactory lay or other evidence of service incurrence of such injury or disease of consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2014).

The Board defers to the discretion of the appropriate medical professional in determining whether another in-person examination of the Veteran is required to render the requested opinion.  

5.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


